 In the MatterofTIIE FLXIBLE COMPANY, EMPLOYERandINTERNA-'TIONAL UNION, UNITEDAUTOMOBILEWORKERS OF AMERICA(AFL),PETITIONERCases Nos. 8-RC-417, 8-RC-418, and 8-RC-419.Decided August 4,1949DECISIONANDORDERUpon petitions duly filed, a consolidated hearing was held in thesecases before Philip Fusco, hearing officer of the National Labor Rela-tions Board.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor, Independent Workers' Asso-ciation, Local No. One, are labor organizations claiming to representemployees of the Employer.3.,The question concerning representation :The Employer and the Intervenor executed a contract on June 12,1948, with a stated duration of 1 year and with provision for automaticrenewal in the absence of written notice by either party 60 days priorto the expiration date.No notice was given by either party.TheEmployer and the Intervenor maintain that this contract bars theinstant petitions.Inasmuch as the petitions in these cases were filedon February 23, 1949, well in advance of the automatic renewal date,it is clear that the contract is not a bar.Accordingly, we find that aquestion affecting commerce exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.85 N. L. R. B., No. 93.536 THE FLXIBLE COMPANY5374.The alleged appropriate units :The Petitioner requests three separate units of the Employer's em-ployees, described in the petitions as all machinists, helpers, and ap-prentices; all patternmakers, helpers, and apprentices; and all tool anddie makers, helpers, and apprentices. In each case the Petitioner wouldexclude supervisors and all other employees.The Employer and theIntervenor contend that the bargaining history and all other pertinentfactors demonstrate the inappropriateness of the requested units andmaintain that only the factory-wide unit presently represented by theIntervenor is appropriate.The Intervenor was first recognized by the, Employer as the repre-sentative of its employees in 1941, at which time their first contractwas executed.Contractual relationships, covering a factory-wideunit, have been maintained since that time. In 1945, upon a petitionfiled by the Petitioner, a consent election was held and the Intervenorwas certified as the bargaining representative in the factory-wide unit.In 1946 and 1948, following petitions filed by the United AutomobileWorkers of America, CIO, consent elections again resulted in thecertification of the Intervenor as the factory-wide representative. Innone of these instances was there any issue pertaining to the severance,of the employees involved herein.The Employer is engaged in the manufacture of busses, ambulances,and funeral cars. Its operations, which include experimental work,consist of the fabrication of doors, frames, and other parts not pro-duced elsewhere, and the assembly of those -units into the finished prod-uct.The greatest part of the Employer's operations is concentrated in5 main buildings, known collectively as Plant No. 2, and employing499 of the factory's 556 employees. The 52 employees involved in thesepetitions all work in Plant No. 1, which is located at a distance of ap-proximately 2 blocks from Plant No. 2.Employee interchange be-tween plants is frequent and in cases of expansion or reduction of theworking force, men are transferred or upgraded from one plant to,another.Seniority is factory-wide and is retained by an employeewhen he is shifted into a new department. Economic benefits, such asinsurance, vacation, and other programs, are administered for the fac-tory as a whole and grievances are processed in the same manner ineach department and plant.The pay roll is made up for the entirefactory and while some employees are on an incentive plan, the em-ployees concerned in these petitions are on the same general basisas the remainder of the personnel.At the hearing, the Petitioner stated that the "patternmakers" unitfor which it petitioned consisted of all employees in the TemplateDepartment; that the "tool and die makers" unit consisted of all em- 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the Die and Jig Department; and that the "machinists" unitcomprised all employees in the Machine Shop and Stores Departments.These departments are wholly located in and occupy virtually all ofthe space in Plant No. 1.1 The foreman of the Machine Shop and theStores Departments reports to the bus production superintendent,whose major jurisdiction is over employees in Plant No. 2.TheTemplate Department is supervised by a foreman who reports to, theplanning department manager.The latter individual is the immedi-ate supervisor of the Die and Jig Department.The Template Department.This department performs the lay-outof sheet metal templates used in production and makes sheet metalsample parts as well as occasional production parts.Of the nineemployees in the department, eight are classified as template lay-outmen-sample part markers.A' tool marker, who marks the templatesas well as the tools produced in the Machine Shop Department, is alsoassigned to this group. In the course of their duties, template makersare often required to work in Plant No. 2 checking the templatesas they are used in production.They work from drawings and blue-prints with drafting tools similar to those used by patternmakers.However, the two classifications are not synonymous aitd the recordindicates that the template makers could not qualify as patternmakerselsewhere.All jobs in the factory are classified according to skillsin "Labor Grades", on a scale ranging from Grade 1, at the top, downto Grade 10.1Template makers are classified in Labor Grades 4 and7, and the Employer requires 2 to 3 years of experience for assign-ment to these positions.The tool marker is classified in Labor Grade10, and is required to have only a few months' prior experience. Thereis no apprenticeship program for these employees and vacancies arefilled by upgrading or transfers from other departments and plants.The Machine Shop Department and Stores Department.The Ma-chine Shop Department makes machine tools, blanking, notching, andpunched dies and experimental parts besides machining other partsused in production.Of the department's 26 employees, 5 are toolmakers, 3 experimental part makers, and 2 are milling machine oper-ators.To qualify for these positions, the most skilled in the shop,from 2 to 5 years of experience is required.The remainder of thedepartment is composed of drill press operators, deburrers, grinders,lathe operators, milling machine operators, welders, and tool grinders.'Generally, for these jobs, only a year or less of prior experience isnecessary.Labor Grades in the department range from Grade 3 toIThe buildings in Plant No. 1 arealsooccupied by the general offices of the Employer, asmall force of janitors and firemen, and two employees in the car delivery service.2The Employerutilizesa job evaluation system developed by the National Metal Trades.Only one positionin the factoryis classifiedabove Grade 3. THE FLXIBLE COMPANY539Grade 10; with most employees in Grades 6 and 7. Sixty percent ofthe work done by. the Machine Shop Department is production work.Die making constitutes 20 percent of the department's work and manyof the same machines are shared with the Die and Jig Department.Employees holding jobs similar to the highest grades in the shop areassigned to production departments in Plant No. 2 and vacancies arefilled by upgrading and transfers to and from the different plants anddepartments.As in the case of the template makers, no apprentice-ship program is in effect for the machine shop.The Stores Department consists of four comparatively unskilledemployees in Labor Grades 9 and 10, who are classified as storekeeper,material handler, and power saw operators.Their duties are to re-ceive, store, and handle stock, including steel, tube, and-bus productionsupplies, for all of the plants.Stock for the Machine Shop and Dieand Jig Departments is sawed and distributed by the StoresDepartment.The Die and Jig Department.Sheet metal forming dies, tools, jigs,and fixtures of both wood and metal are produced in the Die and JigDepartment.This work is handled by 13 employees classified as dieand jig makers (1) and (2) in Labor Grades 3 and 4.Equipment andmachines used in the department, the record shows, are not comparableto those found in the average tool and die shop. It is not necessaryin the work of this department for the employees to achieve the closetolerances required elsewhere.Employees of similar skills and clas-sifications are assigned to other production departments and there isconsiderable interchange and transferring of employees to and fromthe department.Die and jig makers, in the course of their duties,must accompany their work to production departments in Plant No.2 and are called upon to iron out production "bugs."'No apprentice-ship program is in existence for die and jig makers and the Employerrequires 2 to 3 years of experience for these jobs in contrast to the 5to 6 years which, the parties agreed, is ordinarily the minimum quali-fication for tool and die makers.The Petitioner contends that the employees in each of these depart-ments constitute a well-defined, skilled, and integrated group whoseseparate interests and working conditions should entitle them to an,opportunity for severance from the factory-wide bargaining unit.We do not agree. The factors which ordinarily are present in caseswhere we have held that patternmakers, machinists, or tool and dieworkers may form separate bargaining groups lyre absent in thepresent case.The record shows that the employees in the TemplateDepartment and the Die and Jig Department do not possess the highskills of craft patternmakers or tool and die makers.Nor does the 540DECISIONSOF NATIONALLABOR RELATIONS BOARDwork or the equipment of the Machine Shop Department measure upto the usual craft standards of machinists. In none of these threedepartments is there an apprenticeship program such as we haveoften held to be indicative of craft status.'The continuous andconsiderable interchange and transfer of employees between thesedepartments and others, and the presence in Plant No. 2 of many em-ployees having functions and skills similar to those of employees inthe proposed units, show that these departmental groups are not dis-tinct.No clear work boundaries appear to be in existence, as wit-nessed by the similarity of tasks performed by two of the departmentson dies and common use of machines and personnel noted above.Both the Machine Shop Department and the Template Departmentparticipate in direct production and in all of the departments involvedherein employees have frequent contact with, and, on occasion, workalongside production employees.Moreover, no substantial differen-tiations in wages, working conditions, or supervision appear to existas to these departments.Finally, the Petitioner's representativeadmitted at the hearing that the Petitioner's principalreason forseeking to sever these three groups is that it has organized them, havingfailed to organize successfully on a factory-wide basis.We find,therefore, in view of these facts and the background of successfulbargaining history on a factory-wide basis, that there is insufficientjustification. for separating the three departmental groups from thepresent factory-wide unit.'Accordingly,. we shall dismiss the peti-tions herein.ORDERUpon the basis of the foregoing findings of fact and the entire recordin these cases, the National Labor Relations Board hereby orders thatthe petitions herein be, and they hereby are, dismissed.8 SeeMatter of Allis-Chalmers Manufacturing Company,77 N. L. R. B.719, 724.4SeeMatter of Knudsen Bros. ShipbuildingfDrydock Co.,80 N. L. R.B. 320;Matter ofGeneral Motors'Corporation,Chevrolet Forge, Spring and Bumper Division,80 N. L. R. B.145;Matter of Marine Iron and Shipbuilding Company,78 N. L. R. B. 309. Cf.Matter ofInternational Harvester Company,79 N. L. R. B.1452, where a unit containing a nucleusof skilled craftsmen together with less skilled but related employee classifications washeld appropriate in view of separate supervision,lack of employee interchange,different paybasis, and other factors not present here.